department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul - 20u uniform issue list xx xxx xxxxx xxxxx legend taxpayer financial_institution amount a amount b plan dear xxxxx xx xxx xxxxx xxx xx xxx xx xxx xx xxx xx this is in response to your request dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received distributions from plan totaling amount a taxpayer asserts that her failure to accomplish a rollover of amount b a portion of amount a within the 60-day period prescribed by sec_402 of the code was due to taxpayer's reliance upon incorrect advice provided by a representative of plan taxpayer further represents that amount b has not been used for any other purpose taxpayer's former husband is a participant in plan as a result of a divorce settlement taxpayer was entitled to receive a distribution from plan which was made on date and date totaling amount a taxpayer represents that she intended to complete a timely rollover of amount to an ira with financial_institution however taxpayer was misinformed by a representative of plan about the length of time that taxpayer had to complete her rollover relying upon this advice taxpayer deposited amount b into an ira with financial_institution within the length of time conveyed to her by the plan representative but after her 60-day rollover period expired based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount section a of the code provides that plan's trust shall be treated as a_trust described in sec_401 a and is exempt from taxation under sec_501 a sec_7701 j b of the code provides that any contribution to or distribution from the plan's trust shall be treated in the same manner as contributions to or distributions from a_trust described in sec_401 a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of an eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a related to required minimum distributions sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_1_402_c_-2 q a-12 provides that the eligible_rollover_distribution rules also apply to distributions to a spousal distributee such as a former spouse who is an alternate_payee under a qualified_domestic_relations_order revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuantto sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to 2ftl440032 complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was caused taxpayer's reliance upon incorrect advice provided by a representative of plan therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount b into a rollover ira or another qualified_plan provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx xxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerely yours -- c fl7uv-0 c - j- jason e levine manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxx xx
